Case: 15-30317      Document: 00513615366         Page: 1    Date Filed: 07/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-30317                                FILED
                                  Summary Calendar                          July 29, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHAEL HAMPTON,

                                                 Plaintiff-Appellant

v.

DARREL VANNOY, WARDEN, LOUISIANA STATE PENITENTIARY;
UNKNOWN BENJAMAN, Assistant Warden, Angola State Prison; JAMES
LEBLANC, Secretary of D.O.C.; MARY STRICKLAND; SHARON RANATZA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:13-CV-15


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Michael Hampton, Louisiana prisoner # 334976, filed a civil rights
complaint in the district court complaining, among other things, of exposure to
environmental tobacco smoke. The defendants moved to dismiss the complaint
for failure to state a claim upon which relief may be granted. The magistrate
judge concluded that the motion should be granted. After Hampton failed to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30317     Document: 00513615366      Page: 2   Date Filed: 07/29/2016


                                  No. 15-30317

file objections to the magistrate judge’s report and recommendation in
accordance with the district court’s General Order 2012-01, the district court
entered an order and judgment dismissing the complaint. More than one year
later, Hampton filed motions to stay the judgment and for leave to file
objections to the report and recommendation. The district court construed the
motions as requesting relief under FED. R. CIV. P. 60(b), and it denied them as
untimely.
      Under FED. R. CIV. P. 60(b)(6), a court may relieve a party from a final
judgment for “any . . . reason that justifies relief.” FED. R. CIV. P. 60(b)(6).
Relief will be granted only in extraordinary circumstances. Hess v. Cockrell,
281 F.3d 212, 216 (5th Cir. 2002). Such a motion must be made “‘within a
reasonable time,’ unless good cause can be shown for delay.” In re Osborne,
379 F.3d 277, 283 (5th Cir. 2004) (quoting FED. R. CIV. P. 60(c)(1)). Our review
is for an abuse of discretion. Hess, 281 F.3d at 215.
      Hampton asserts that he was unable to comply with the electronic filing
requirements because prison officials retaliated against him because of his
litigiousness. He complains that his objections to the magistrate judge’s report
and recommendation were properly filed by mail under the rules of civil
procedure and that the district court’s electronic filing requirements are not
consistent with those rules. The district court’s failure to accept his document
for filing, he contends, violated his rights to due process and equal protection.
He complains also of the denial of his right to a jury trial.
      The claim of retaliation has been raised for the first time on appeal and
has not been considered. See Leverette v. Louisville Ladder Co., 183 F.3d 339,
342 (5th Cir. 1999). None of Hampton’s arguments go to the question whether
the district court abused its discretion in determining that the Rule 60(b)
motions were untimely. See Osborne, 379 F.3d at 283; Hess, 281 F.3d at 215.



                                        2
    Case: 15-30317   Document: 00513615366    Page: 3   Date Filed: 07/29/2016


                               No. 15-30317

The district court’s orders denying the Rule 60(b) motions are AFFIRMED.
Hampton’s motion for leave to file motion for en banc hearing out of time is
DENIED AS UNNECESSARY.




                                     3